 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          COURTNEY JAMES STAHL,
 8                             Plaintiff,
                                                        C20-486 TSZ
 9            v.
                                                        MINUTE ORDER
10        RON HAYNES,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)  Petitioner’s Second Motion for Extension of Time, docket no. 32, is
14
     GRANTED. The deadline for Petitioner to file objections to the Report and
     Recommendation is EXTENDED to Monday, August 30, 2021.
15
          (2)   The Clerk is directed to send a copy of this Minute Order to the parties and
16 to Judge Theiler.

17         Dated this 2nd day of June, 2021.

18
                                                    William M. McCool
19                                                  Clerk

20                                                  s/Gail Glass
                                                    Deputy Clerk
21

22

23

     MINUTE ORDER - 1
